Title: From Alexander Hamilton to John Chaloner, [22 November 1786]
From: Hamilton, Alexander
To: Chaloner, John


[New York, November 22, 1786]
Dr Sir
I received your letter with the draft on Mr Ray which I presented immediately. He would not accept it payable in specie. I did not protest because by your letter it appears to be an affair of accomodation and that you retain the money in your hands. Nor do I now return the draft because Mr. Ray tells me endeavours are making to turn paper into specie for the payment of it; if these do not succeed in a few days I will send it back to you.
I remain with great regard   Yr Obed ser
A Hamilton
November 22d. 1786
J Chaloner
